           Case 1:19-cv-07649-VEC Document 20 Filed 01/30/20 Page 1 of 1

                                                                       USDC SDNY

MEMO ENDORSED                                                          DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 1/30/2020

                 ABRAMS GARFINKEL MARGOLIS BERGSON, LLP
  1430 Broadway • 17th Floor • New York, NY 10018 • P: 212-201-1170 • F: 212-201-1171 • www.agmblaw.com



                                          January 30, 2020

 VIA ECF

 Hon. Valerie E. Caproni
 United States District Court Judge
 United States District Court
 Southern District of New York
 Thurgood Marshall United States Courthouse
 40 Foley Square, Room 443
 New York, New York 10007

        Re:     Valentine Reid v. Kataoka U.S. LTD.
                Case No. 19-cv-7649 (VEC)(SLC)

 Dear Judge Caproni:

         We are the attorneys for Kataoka U.S. LTD, the defendant in the above-
 referenced action. This matter was referred for a settlement conference before
 Magistrate Sarah Cave. The settlement conference is now scheduled for March 26,
 2020 per ECF Document No. 19. Accordingly, it is respectfully requested that the Initial
 Pre-Trial Conference (the “IPTC”) currently scheduled for March 6, 2020 at 10:00 a.m. be
 adjourned to a date after March 26, 2020 and that defendant’s time to move against
 or answer the Complaint be continued to be stayed until the date of the IPTC or the
 filing of a Stipulation of Dismissal, whichever is earlier. This application is made on
 consent of the plaintiff.

                                                Respectfully submitted,


                                                Barry G. Margolis
                                                Barry G. Margolis Application GRANTED. The IPTC
                                                                  scheduled for March 6, 2020 is adjourned to
 cc: All parties via ECF                                          April 3, 2020 at 10:00 a.m. Defendant's time to
                                                                  move against or answer the Complaint is stayed
                                                                  until the date of the IPTC or the filing of a
                                                                  Stipulation of Dismissal, whichever is earlier.
                                                                      SO ORDERED.



                                                                                                          1/30/2020
                                                                      HON. VALERIE CAPRONI
                                                                      UNITED STATES DISTRICT JUDGE
